Per Curiam.

Appeal from a decision of the Unemployment Insurance Appeal Board which disqualified claimant from benefits upon finding him unavailable for employment. (Labor Law, § 591, subd. 2.) The board was well within its province in determining that claimant’s search for employment during the period May 25-July 15 “ was meager and token in nature, and totally inadequate to demonstrate his attachment to the labor market ”, in that he contacted but five employers when seeking work as a shoe salesman and only his union in looking for work as a warehouseman. The board was also warranted, under the circumstances demonstrated, in giving no additional effect to his repeated visits to the union hall and to one of the shoe firms. Inasmuch as we cannot find, upon this record, that there was no substantial evidence supportive of the board’s determination, we are without authority to disturb it. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in memorandum Per Curiam.